Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on February 24, 2022.
As directed by the amendment: Claims 1-2 and 6 were amended. Claims 1-6 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 is objected to because not all claim amendments compared to the most recent prior version of claim 2 have been shown via markings. For example, line 15 now recites “adjusting the adjustable back, which is adjustable” and this does not show that the phrase “rest with locking mechanism” has been deleted.
Claim 2, line 15 recites “adjusting the adjustable back” and this appears to have omitted the word --rest--. Examiner suggests --adjusting the adjustable back rest--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, lines 2-3 recite “adjustable back rest that can be adjusted to every angle from a horizontal position to a vertical position,” (emphasis added) however this subject matter is not described in the originally filed disclosure in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation. The Examiner notes the Wands factors with specific emphasis on the breadth of the claims, the amount of direction provided by the inventor, the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP 2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01(a)).
The claim language pertaining to the “adjustable back rest that can be adjusted to every angle from a horizontal position to a vertical position” is very broad because there are no associated structures recited that would be capable of performing the function of adjustment to “every angle.” The claim language broadly encompasses every possible manner of providing an adjustable back rest that can be adjusted to every angle from horizontal to vertical positions. 

The quantity of experimentation needed is large because this factor is related to the amount of direction or guidance provided (MPEP 2164.06). As discussed above, the guidance provided is insufficient, largely because there are no structural details disclosed in the specification or drawings that show how the back rest is adjustable to “every angle.” There could be an infinite number of mechanical linkage/gearing systems that could potentially be used in an attempt to create a back rest that can be adjusted to every angle from a horizontal position to a vertical position, and based upon Applicant’s disclosure, it would require a great deal of experimentation to construct a design to provide this type of adjustable back rest because the instant disclosure lacks adequate direction as to how such an embodiment would function. Due to the failure of Applicant to adequately describe the invention, one of ordinary skill in the art would have to 
Claim 2, lines 5-6 recite “adjustable back rest that can be adjusted to every angle from a horizontal position to a vertical position” and lines 15-16 recite “adjusting the adjustable back, which is adjustable by every angle from a horizontal position to a vertical position.” However, for the same reasons as already discussed above with respect to claim 1, this subject matter is not described in the originally filed disclosure in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
The remaining claims are rejected based on their dependence on rejected base claim(s).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 15-16 recite “adjusting the adjustable back, which is adjustable by every angle from the horizontal position to the vertical position” and it is unclear whether the phrase “by every angle from the horizontal position to the vertical position” is 
Claim 2, line 19 recites “for up to 10 minutes to up to 20 minutes” which is confusing because this is a range within a range limitation. Is the traction applied up to 10 minutes (0-10 minutes), or up to 20 minutes (0-20 minutes)?
Claim 6, line 3 recites “is decreased” but it is unclear what this decrease is with respect to. Examiner suggests reciting a baseline measurement before reciting a relative decrease.
The remaining claims are rejected based on their dependence on claim 2.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over DeGeorge et al. (6,733,470) in view of Chavers (8,496,605), Meyer (2009/0306568), and Carlson (4,730,829).
 Regarding claim 1, DeGeorge discloses a traction therapy system (traction apparatus 300, Figs. 11-16), wherein the system comprises; a bench (“traction table”, see col. 5, lines 50-51 and see Figs. 15-16, the table is configured to support a patient), including an adjustable back rest that can be adjusted from a horizontal position to a vertical position (see Figs. 15-16, the bench has a back rest that is adjustable in angle from a more horizontal position in Fig. 15 to a more vertical angle in Fig. 16), wherein the bench (“traction table”) is in contact with a frame (base 310, Fig. 15-16), wherein the frame includes a vertical traction arm (leg 314, Fig. 11) including a vertical post that rotates (is configured to rotate) to various angles (selectively pivotably connected to base 310 such that it can be selectively fixed at various angles with respect to the base, see col. 5, lines 33-38), and wherein the vertical traction arm (314) is connected to a winch mounting arm (cross bar 322, Fig. 11), and wherein a traction winch (winch 324, Fig. 11) is connected to the winch mounting arm (322, see Fig. 11), and wherein the traction winch (324) is operably connected (via rope 328, Fig. 11) to a crossbar (cross bar 330, Fig. 11), and wherein a harness (strap 332, Fig. 11) that is capable of lifting underneath a person (as seen in Figs. 15-16) is connected to the crossbar (harness 332 is connected to crossbar 330, see Fig. 11).
DeGeorge discloses a pair of vertical traction arms (314, 316, Fig. 11) connected to the frame and thus, DeGeorge is silent regarding the use of a single vertical unilateral traction arm. Furthermore, DeGeorge is silent regarding the adjustable back rest being 
Furthermore, Chavers teaches a related system for providing spinal traction (Fig. 2) in which there is only a single vertical unilateral traction arm (leg 3, Fig. 2, is on one side of the base panel 1) connected to a frame (base panel 1, Fig. 1) which is able to contact a bench/seat (chair 20, Fig. 1) and provide traction via a harness (neck harness 9, Fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of vertical traction arms supported by the frame of DeGeorge to instead be a single vertical unilateral traction arm as taught by Chavers, because Chavers demonstrates that the function of the second arm is not required in order to provide traction to a spine. Furthermore, one of ordinary skill in the art would recognize that utilizing a single arm instead of a pair of arms would provide predictable results of reducing the amount of space that the traction system occupies in a room, and reducing material costs associated with the manufacturing of the vertical arm(s).  
The modified DeGeorge/Chavers arm is configured to rotate to various angles (see col. 5, lines 33-38 of DeGeorge), but does not specifically state that the range of angles is between -55 degrees and +55 degrees.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical post of DeGeorge/Chavers to be rotatable from an angle range of at least -45 degrees to +45 degrees as taught by Meyer in order to allow the harness to be pulled at a variety of different angles, thereby permitting different types and levels of traction to be used.
The modified DeGeorge/Chavers/Meyer device as currently combined has the single vertical post roatable from -45 degrees to +45 degrees, and thus does not read on the fully claimed range of -55 degrees to +55.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angular rotation range of DeGeorge/Chavers/Meyer to be from -55 degrees to +55 degrees, for the purpose of allowing the harness to be pulled at a greater variety of angles, thereby permitting even more possible types of levels of traction to be used, as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art (providing a rotatable vertical post through a range of at least 90 degrees, to allow a traction harness to be pulled at a variety of angles as taught by Meyer), discovering the optimum or workable ranges (having the In re Aller, 105 USPQ 233.  MPEP 2144.05.
The modified DeGeorge/Chavers/Meyer device is still silent regarding the adjustable back rest that can be adjusted to every angle from a horizontal position to a vertical position.
Carlson teaches a related patient support bench (bench 20, Fig. 1) with an adjustable back rest (back rest 24, Fig. 1). The adjustable back rest (24) includes a locking mechanism (seat adjuster 26, Fig. 4; including a ratchet and pawl connection, see col. 8, lines 7-10) that allows the back rest to be adjusted to every angle (“infinite adjustment of back rest 24” see col. 7, lines 5-6) from a horizontal position to a vertical position (see col. 7, lines 1-5). The adjustment is conveniently made by a lever (59, Fig. 4; see col. 8, lines 7-19 of Carlson).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the back rest of DeGeorge/Chavers/Meyer to include an adjustable locking mechanism to select any angle from horizontal to vertical as taught by Carlson so that the user can selectively adjust to any particular angle they desire out of the substantially infinite number of angular adjustment options of the locking mechanism (see col. 7, lines 1-6 of Carlson). Such an adjustment would also be convenient and simple, as the user would merely need to pull a lever (59, Fig. 4; see col. 8, lines 7-19 of Carlson).
Regarding claim 2, DeGeorge discloses a method comprising the steps: providing a traction therapy system (traction apparatus 300, Figs. 11-16), wherein the system includes a bench (“traction table”, see col. 5, lines 50-51 and see Figs. 15-16, 
DeGeorge discloses a pair of vertical traction arms (314, 316, Fig. 11) connected to the frame and thus, DeGeorge is silent regarding the use of a single vertical unilateral traction arm. Furthermore, DeGeorge is silent regarding the adjustable back rest that can be adjusted to every angle from a horizontal position to a vertical position, and DeGeorge does not specifically state a range such as -55 degrees to +55 degrees, and is silent regarding applying the traction for up to 10 minutes up to 20 minutes, three or four times per week over eight weeks. With respect to the single vertical unilateral traction arm, it is noted that it has been held that the omission of additional elements is obvious if the function of the elements were not desired (see MPEP 2144.04(II)A). 
Furthermore, Chavers teaches a related system for providing spinal traction (Fig. 2) in which there is only a single vertical unilateral traction arm (leg 3, Fig. 2, is on one side of the base panel 1) connected to a frame (base panel 1, Fig. 1) which is able to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of vertical traction arms supported by the frame of DeGeorge to instead be a single vertical unilateral traction arm as taught by Chavers, because Chavers demonstrates that the function of the second arm is not required in order to provide traction to a spine. Furthermore, one of ordinary skill in the art would recognize that utilizing a single arm instead of a pair of arms would provide predictable results of reducing the amount of space that the traction system occupies in a room, and reducing material costs associated with the manufacturing of the vertical arm(s).  
The modified DeGeorge/Chavers arm is configured to rotate to various angles (see col. 5, lines 33-38 of DeGeorge), but does not specifically state that the range of angles is between -55 degrees and +55 degrees, and the modified method is still silent regarding applying the traction for up to 10 minutes up to 20 minutes, three or four times per week over eight weeks.
Meyer teaches a related traction system (Figs. 3A-3B) for a user on a bench (48, Fig. 3A), using a vertical traction post (26, Fig. 3A). The vertical traction post is able to rotate in order to allow the harness (sling 12, Fig. 3A) to be pulled at different angles from above the patient, thereby achieving different types and levels of traction (see the first sentence of [0034]). This angle can be from -45 degrees to +45 degrees (see lines 17-20 of [0034]), thereby changing the angle of pull of the harness. Meyer additionally teaches that a recommended frequency for traction treatment for reducing back pain 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical post of DeGeorge/Chavers to be rotatable from an angle range of at least -45 degrees to +45 degrees, and to provide the traction for between 10-20 minutes per session at least two to three times a week as taught by Meyer in order to allow the harness to be pulled at a variety of different angles, thereby permitting different types and levels of traction to be used. Furthermore, the traction duration and frequency would be beneficial because this is shown to be an appropriate duration and frequency to provide traction therapy to reduce back pain for at least some patients (see para. [0037] of Meyer).
The modified DeGeorge/Chavers/Meyer method discloses providing traction for between 10-20 minutes per session, at least two to three times per week (see lines 7-13 of [0037] of Meyer; and thus the disclosure of three times per week meets the claim limitation of three or four times per week), but does not specifically state that the therapy is continued over an eight week period. 
However, it is noted that there does not appear to be any particular criticality to this selection of treatment duration and frequency, as this is merely one of various durations and frequencies described as “A nonlimiting example of a treatment regimen” (see para. [0042] of the published application). Furthermore, it is noted that Meyer 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of DeGeorge/Chavers/Meyer to continue the treatment for eight weeks in order to provide sufficient treatment to obtain patient progress, since such a duration does not appear to have any disclosed criticality and since it has been held that where the general conditions of a claim are disclosed in the prior art (Meyer discloses providing traction for 10-20 minute sessions, at least two to three times per week, and states that the duration and frequency may be selected based upon the patient’s needs), discovering the optimum or workable ranges (continuing the treatment for eight weeks) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
The modified DeGeorge/Chavers/Meyer method is still silent regarding the adjustable back rest that can be adjusted to every angle from a horizontal position to a vertical position, and performing such an adjustment.
Carlson teaches a related patient support bench (bench 20, Fig. 1) with an adjustable back rest (back rest 24, Fig. 1). The adjustable back rest (24) includes a locking mechanism (seat adjuster 26, Fig. 4; including a ratchet and pawl connection, see col. 8, lines 7-10) that allows the back rest to be adjusted to every angle (“infinite 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the back rest of DeGeorge/Chavers/Meyer to include an adjustable locking mechanism to select any angle from horizontal to vertical as taught by Carlson so that the user can selectively adjust to any particular angle they desire out of the substantially infinite number of angular adjustment options of the locking mechanism (see col. 7, lines 1-6 of Carlson). Such an adjustment would also be convenient and simple, as the user would merely need to pull a lever (59, Fig. 4; see col. 8, lines 7-19 of Carlson).
Regarding claim 3, the modified DeGeorge/Chavers/Meyer/Carlson method discloses wherein the patient is allowed to side lie on the bench (see Figs. 15-16 of DeGeorge, the patient is “allowed”, i.e., not prevented from taking a side lie).
Regarding claim 4, the modified DeGeorge/Chavers/Meyer/Carlson method discloses wherein the patient has legs, feet, and a pelvis (see Figs. 15-16 of DeGeorge), and wherein the patient’s legs and feet are angled up or down relative to the pelvis (see Fig. 10 and Figs. 15-16 of DeGeorge, the user is able to place their feet on the ground while the pelvis is substantially angled. Thus, at least the feet are at an up or down angle relative to the pelvis).
Regarding claim 5, the modified DeGeorge/Chavers/Meyer/Carlson method discloses wherein the patient has a head and thorax (see Figs. 15-16 of DeGeorge), .
Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over DeGeorge et al. (6,733,470) in view of Chavers (8,496,605), Meyer (2009/0306568), and Carlson (4,730,829) as applied to claim 2 above, and further in view of Emsky (2004/0171974).
Regarding claim 6, the modified DeGeorge/Chavers/Meyer/Carlson method discloses wherein the traction is applied three times per week (see lines 12-13 of [0037] of Meyer) for eight weeks (providing treatment for eight weeks was considered to be an obvious matter of discovering optimum or workable ranges in the rejection statement of claim 2), but does not specifically state wherein a patient’s pain on a visual analog scale is decreased by a value of at least one on a ten point scale. 
Emsky teaches a related therapeutic traction system for treating back pain (Fig. 1) that includes presenting the patient with a visual analog scale from 0 to 5 to describe their pain (see the first three sentences of [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DeGeorge/Chavers/Meyer/Carlson to include a step of determining the patient’s pain on a visual analog scale as taught by Emsky in order to provide a means to track the patient’s pain level throughout the treatment regimen.
The modified DeGeorge/Chavers/Meyer/Carlson/Emsky method as currently combined discloses a scale from 0 to 5 instead of a ten point scale. However, it would have been obvious to one having ordinary skill in the art before the effective filing date In re Aller, 105 USPQ 233. MPEP 2144.05.
The modified DeGeorge/Chavers/Meyer/Carlson/Emsky method does not specifically state that pain is decreased by a value of at least one on the ten point scale. However, this pain value is a result of the method that would depend on the body condition of each particular patient. The modified DeGeorge/Chavers/Meyer/Carlson/Emsky method is providing traction treatment in order to help restore the spine to its natural biomechanical configuration and subsequently reduce pain (see col. 1, lines 7-12 of DeGeorge and see the last two sentences of the Abstract of Meyer). Such a restoration of the spine to its natural configuration would be expected to alleviate pain in at least some patients, to some degree (i.e., at least one point). Thus, as best understood, the method would read on the claim language if at least one patient has some reduction in pain.
Response to Arguments
Applicant's arguments filed February 24, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that the Office states that the problematic structure for 112(a) is the “locking mechanism” (see the last paragraph of page 6 of the Remarks, through the first paragraph of page 7 of the Remarks), this argument is not persuasive. The recitation of a “locking mechanism” is not necessarily problematic. However, the every angle from a horizontal position to a vertical position” and there is nothing in the originally filed disclosure that would provide instruction for how to make an adjustable back rest that can be infinitely adjusted to every angle. See the 35 U.S.C. 112(a) rejection statement above. Additionally, note that Figure 4 and Figure 6 of the originally filed drawings merely show two bars/rods intersecting and state that this locking mechanism is adjustable to every angle. This is a conclusory statement that does not provide any actual explanation as to how the back rest is designed to be adjustable. How would one of ordinary skill in the art begin to make this back rest based on the limited content of the disclosure?
Regarding the argument that enablement rejections are usually in the chemical or biotechnological arts (see the second paragraph of page 7 of the Remarks), this argument is not persuasive. The enablement requirement of 35 U.S.C. 112(a) is not limited to chemical and biotechnological arts.
Regarding the argument that it is contradictory that the Office believes making a locking mechanism would take undue experimentation when the Office Action cites Carlson as teaching a locking mechanism that can be adjusted at every angle (see the last paragraph of page 7 of the Remarks), this argument is not persuasive. The requirements under 35 U.S.C. 112(a) are based primarily on Applicant’s specification, not particular prior art references. Furthermore, the Wands undue experimentation factors are largely based upon Applicant’s claims and specification as they include “the breadth of the claims,” “the amount of direction provided by the inventor,” and “the quantity of experimentation needed to make or use the invention based on the content of the disclosure”
Regarding the argument that the type of “decrease” is clear based upon paragraph [0043] of the published application and thus the 112(b) rejection should be withdrawn (see the first two full paragraphs of page 9 of the Remarks), this argument is not persuasive. Paragraph [0043] does not address the confusion of what the “decrease” is with respect to. Examiner suggests referring to an initial pain level prior to treatment, if there is support for such a limitation.
Regarding the argument that Dennis Crouch cannot recall any obviousness decision coming out of a district court that combines four or more references … and that the use of four or more references begins to feel as though the Office is trying to knockout the features of Applicant’s invention one-by-one instead of considering the invention as a whole (see the penultimate paragraph of page 9 of the Remarks), this argument is not persuasive. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Furthermore, this is not a district court and Dennis Crouch’s preference for fewer references is not persuasive.
Regarding the argument that using the Applicant’s invention as a roadmap to combine multiple references is wrong (see the first paragraph of page 10 of the Remarks), this argument is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the argument that the Applicant is trying to solve the problem of precise adjustment of traction direction in two different axes while not putting a patient in a position where she could endure further injury or discomfort, which is a significant advancement in medicine but none of the cited references recognize this problem/issue (see the second paragraph of page 10 of the Remarks), this argument is not persuasive. Applicant's arguments amount to a general allegation that the instant application is a patentable invention because it is trying to solve a particular problem, without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding the argument that the Office used impermissible hindsight by using Applicant’s device as a template, but not a template based on the problem to be solved by the Applicant (see the last paragraph of page 10 of the Remarks, through the first two paragraphs of page 11 of the Remarks), this argument is not persuasive. It is reiterated that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. Id.
Regarding the argument that if a reference affects the functioning of a device in a way that would lessen, or prevent, its ability to accomplish its intended purpose, that reference should not be relied upon to make an obviousness rejection and that DeGeorge changes, and prevents, the functioning of Applicant’s device in a variety of ways (see the last paragraph of page 11 of the Remarks, through the first paragraph of page 12 of the Remarks), this argument is not persuasive. MPEP 2143.01 shows that if a prior art device is modified in such a manner as to make that device unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. The problem in In re Gordon was that the obviousness rejection proposed modifying a reference to be used upside down, when the reference specifically stated it relied on gravity to separate dirt and water. Thus the critical question here is whether modifications to DeGeorge would make DeGeorge unsatisfactory for its intended purpose, not whether modifications to DeGeorge would make it unsatisfactory for Applicant’s intended purpose. As Applicant has not proposed how modifying DeGeorge renders it unsatisfactory for its intended purpose, these arguments are not persuasive.
Regarding the argument that DeGeorge’s modifications in traction angle can only occur in a single axis and are gross rather than precise, and one can only receive treatment in a single position (see the first two sentences of page 12 of the Remarks), this argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., modifying traction angle in a plurality of axes, providing precise modification of the traction angle, and providing treatment in a variety of positions) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, it is noted that DeGeorge specifically discloses providing treatment in multiple positions (see at least Figs. 15-16).
Regarding the argument that Chaver’s device is specifically designed to only apply traction to a person’s head and neck and cannot be used for a patient’s back; a person using Chaver’s apparatus can only sit upright which prevents back use (see the first paragraph of page 12 of the Remarks), this argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chavers was not relied upon for its chair, it was only relied upon to illustrate that a single vertical unilateral traction arm (leg 3, Fig. 2, is on one side of the base panel 1) may be used to provide spinal traction via a harness (neck harness 9, Fig. 1). There is no indication that this modification would render DeGeorge unsatisfactory for its intended purpose.
Regarding the argument that Meyer’s apparatus includes two vertical arms, which the current application states is problematic (see the first paragraph of page 12 of the Remarks), this argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Meyer was not relied upon for the feature of 
Regarding the argument that Carlson is an exercise machine with a reclining seat that cannot be used for back traction (see the first paragraph of page 12 of the Remarks), this argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). DeGeorge already has a seat can be adjusted to various angles (see Figs. 15-16), so modifying this seat as taught by Carlson to have greater control over the particular angle selected would not render DeGeorge unsatisfactory for its intended purpose.
Regarding the argument that the Office cites In re Keller multiple times for the proposition that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references” but that is not exactly how the MPEP characterizes the decision (see the last paragraph of page 12 of the Remarks, through the first paragraph of page 13 of the Remarks), this argument is not persuasive. The Office Action cites to In re Keller as well as In re Merck & Co. in the exact manner stated in form paragraph 7.37.13 (see MPEP 707.07(f)). Since the Office Action recited form paragraph 7.37.13 verbatim, the argument that the Office mischaracterizes In re Keller
Regarding the argument that an Applicant should not be prohibited from discussing how an individual reference does not fit into the combination (see the second paragraph of page 13 of the Remarks), this argument is not persuasive. Applicant is not prohibited from discussing individual references. However, Applicant’s particular arguments where the Office cited In re Keller and In re Merck & Co. were unpersuasive because they did not address the references as they were actually combined. For example, in the first paragraph of page 12 of the Remarks, Applicant points out several aspects of the individual references that are not actually part of the obviousness rejection. There, Applicant alleges that Chavers prevents back use because it has an upright chair. This argument was not persuasive because DeGeorge already disclosed an adjustable chair and the chair of Chavers was not being included in the modified device based upon the combination of references. 
Regarding the argument that Carlson is nonanalogous because it is an exercise machine that does not include particular words, has nothing to do with chiropractic equipment, and one of ordinary skill in the art would not look to this reference when developing a device such as applicants (see the last paragraph of page 13 of the Remarks, through the first paragraph of page 15 of the Remarks), this argument is not persuasive. In response to Applicant's argument that Carlson is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, even though Carlson is not in Applicant’s field of endeavor, it is reasonably .
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bucher et al. (2016/0136477) discloses another patient support harness that has a single vertical arm positioned on only one side of the patient. Bissell et al. (2014/0249461) discloses a related spinal decompression device. Bayerlein et al. (2014/0087922) discloses a patient support harness that has a single vertical arm positioned on only one side of the patient. Reinert (6,217,487) discloses a patient support harness that has a single vertical arm positioned on only one side of the patient. Moore (5,116,359) discloses a related head, neck, and shoulder exercising device for a seated user. Spinks (2,929,375) discloses a related exercise device with a single vertical arm positioned on only one side of the patient’s chair.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785        


/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785